          Case 2:20-cv-02289-JAT Document 17 Filed 02/26/21 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Peter Strojnik,                                     No. CV-20-02289-PHX-JAT
10                    Plaintiff,                          ORDER
11    v.
12    W2005 New Century Hotel Portfolio LP, et
      al.,
13
                      Defendants.
14
15            Pending before the Court is Plaintiff Peter Strojnik’s motion to remand Counts 6–8
16   of his complaint (Doc. 12) and Defendants W2005 New Century Hotel Portfolio LP and

17   Hilton Worldwide Holdings, Inc.’s motions to dismiss (Doc 14; Doc. 15). For reasons that
18   follow, the Court will sua sponte remand the entire case to the Maricopa County Superior

19   Court.

20   I.       BACKGROUND
21            Mr. Strojnik enjoys visiting hotels, but he rarely enjoys the hotels he visits. Nor do
22   they much care for him. Strojnik is an ADA compliance tester; he visits hotels and their

23   websites to ensure they meet the dictates of the Americans with Disabilities Act. (Doc. 1-

24   3 at 11). When Strojnik believes they fall short, he takes legal action, often filing

25   complaints written in general terms that are routinely dismissed for failing to sufficiently

26   allege Article III standing. See Strojnik v. Driftwood Hosp. Mgmt. LLC, No. CV-20-00343-
27   PHX-DJH, 2021 WL 50456, at *5 (D. Ariz. Jan. 6, 2021) (collecting cases); see also id. at
28   *7 (“The Court will take judicial notice of the fact that Mr. Strojnik has filed thousands
       Case 2:20-cv-02289-JAT Document 17 Filed 02/26/21 Page 2 of 7



 1   ADA lawsuits across the western United States.”).
 2          By so doing, Strojnik fancies himself a civil rights crusader, representing the
 3   interests of the disabled against “the last vestige of collectively acceptable discrimination.”
 4   (Doc. 1-3 at 9). Others see things differently.
 5          A judge of this Court has ruled that Strojnik is a vexatious litigant who “harasses
 6   and coerces parties into agreeing to extortive settlements.” Driftwood, 2021 WL 50456, at
 7   *10. Judges in the District Courts for the Northern and Central Districts of California have
 8   reached similar conclusions. See Strojnik v. IA Lodging Napa First LLC, No. 19-CV-
 9   03983-DMR, 2020 WL 2838814, at *12–13 (N.D. Cal. June 1, 2020) (granting a motion
10   to declare Strojnik a vexatious litigant and noting that “Strojnik’s pleading practices waste
11   the resources of the court and impose unjustified costs on parties who are forced to defend
12   loosely pleaded complaints that do not allege specific facts about their misconduct.”
13   (internal quotation and alteration omitted)); Strojnik v. SCG Am. Constr. Inc., No.
14   SACV 19-1560 JVS (JDE), 2020 WL 4258814, at *6–8 (C.D. Cal. Apr. 19, 2020) (granting
15   a motion to declare Strojnik a vexatious litigant and noting that “Strojnik’s history contains
16   countless filings of frivolous complaints and instances of directly ignoring court orders.”).
17          This particular case involves a visit Strojnik made to a Hampton Inn (the “Hotel”)
18   on or about August 13, 2020. (Doc. 1-3 at 23). On October 19, 2020, Strojnik filed an eight-
19   count complaint in the Maricopa County Superior Court alleging: (1) violations of the
20   ADA, (2) negligence, (3) negligent misrepresentation, (4) failure to disclose, (5) common
21   law fraud/consumer fraud, (6) brand deceit, (7) civil conspiracy, and (8) aiding and
22   abetting. (Id. at 23–33). Defendants timely removed the case to this Court based on federal
23   question jurisdiction over the ADA claim and supplemental jurisdiction over the remaining
24   claims. (Doc. 1 at 3).
25          Having considered the filings, the Court concludes that this case presents more of
26   the same. Strojnik fails to sufficiently allege Article III standing, and a remand to Superior
27   Court is appropriate.
28


                                                  -2-
         Case 2:20-cv-02289-JAT Document 17 Filed 02/26/21 Page 3 of 7



 1   II.    LEGAL STANDARD
 2          Our Constitution provides that “[t]he judicial Power shall extend to all Cases . . .
 3   [and] Controversies.” U.S. Const. art. III, § 2, cl. 1. “[T]o invoke the jurisdiction of the
 4   federal courts, a disabled individual claiming discrimination must satisfy the case or
 5   controversy requirement of Article III by demonstrating his standing to sue at each stage
 6   of the litigation.” Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 946 (9th Cir. 2011).
 7          The doctrine of standing requires a party to “prove that he has suffered a concrete
 8   and particularized injury that is fairly traceable to the challenged conduct, and is likely to
 9   be redressed by a favorable judicial decision.” Carney v. Adams, 141 S. Ct. 493, 498 (2020)
10   (quoting Hollingsworth v. Perry, 570 U.S. 693, 704 (2013)). “A ‘concrete’ injury must be
11   ‘de facto’; that is, it must actually exist.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548
12   (2016). “For an injury to be ‘particularized,’ it ‘must affect the plaintiff in a personal and
13   individual way.’” Id. (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 n.1 (1992)).
14          As relevant here, “an ADA plaintiff can establish standing to sue for injunctive relief
15   . . . by demonstrating deterrence.”1 Chapman, 631 F.3d at 944. Under this “deterrent effect
16   doctrine,” “a disabled individual who is currently deterred from patronizing a public
17   accommodation due to a defendant’s failure to comply with the ADA has suffered ‘actual
18   injury.’” Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133, 1138 (9th Cir. 2002); see
19   also Civil Rights Educ. & Enf’t Ctr. v. Hosp. Properties Tr., 867 F.3d 1093, 1098–99 (9th
20   Cir. 2017); Chapman, 631 F.3d at 949–50; Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1040–
21   41 (9th Cir. 2008). But the mere existence of an ADA violation does not give any disabled
22   person standing to sue; a plaintiff “lacks standing . . . if the barriers he seeks to enjoin do
23   not pose a real and immediate threat to him due to his particular disability.” Chapman, 631
24   F.3d at 953 (emphasis added).
25
26
27   1
      An ADA plaintiff may also establish standing by “demonstrating injury-in-fact coupled
     with an intent to return to a noncompliant facility.” Chapman, 631 F.3d at 944. Strojnik,
28   however, does not allege that he suffered an injury-in-fact, so the Court focuses its analysis
     on the deterrent effect doctrine.

                                                  -3-
       Case 2:20-cv-02289-JAT Document 17 Filed 02/26/21 Page 4 of 7



 1   III.   DISCUSSION
 2          a.     Physical Barriers
 3          Strojnik’s complaint alleges that several physical features of the Hotel violate the
 4   ADA’s requirements. The complaint also lists Strojnik’s various disabilities and alleges
 5   that he is “deterred from visiting the Hotel based on [his] knowledge that the Hotel is not
 6   ADA compliant as such compliance relates to [his] disability.” (Doc. 1-3 at 11). But
 7   Strojnik does not make any effort to actually relate his conclusory assertion of deterrence
 8   to his particular disabilities. See Chapman, 631 F.3d at 953.
 9          As noted in other cases from this Court, Strojnik’s modus operandi is “to use the
10   same boilerplate arguments used in his previous filings [and] insert[] new photos of alleged
11   non-compliance . . . .” See Strojnik v. B&L Motels Inc., No. CV-20-08306-PHX-SPL, 2020
12   WL 7350897, at *2 (D. Ariz. Dec. 15, 2020); Strojnik v. Lonesome Valley Hosp. LLC, No.
13   CV-20-08276-PHX-SPL, 2020 WL 7041347, at *2 (D. Ariz. Dec. 1, 2020). In this case,
14   the complaint includes photos of a loading zone, parking spaces, a door, and counters.
15   (Doc. 1-3 at 20–23). Most of these photos are captioned with vague and conclusory
16   language. The loading zone is labeled as “[i]mproperly marked,” the parking spaces are
17   labeled as “visually too steep,” and the counters are labeled simply as “[i]naccessible.”
18   (Doc. 1-3 at 20–23). The captions to the photos of the lobby bathroom door state that the
19   door takes longer than three seconds to close and uses hardware that requires a wrist-
20   twisting action. (Doc. 1-3 at 21–22).
21          Rather than providing any concrete and meaningful statements relating the photos
22   and captions to his disabilities, however, Strojnik cites Ashcroft v. Iqbal, 556 U.S. 662, 679
23   (2009), and alleges that he is “deterred from booking a room” because the alleged
24   violations relate to his disabilities through the “application and use of common sense.”
25   (Doc. 1-3 at 23). But Iqbal’s statement that a court may “draw on its judicial experience
26   and common sense” when considering the sufficiency of a complaint does not impose a
27   duty on this Court to surmise which of the combinations of Strojnik’s alleged medical
28   conditions and resulting infirmities relate to descriptions he uses to caption his photos. See


                                                 -4-
       Case 2:20-cv-02289-JAT Document 17 Filed 02/26/21 Page 5 of 7



 1   id. It is Strojnik’s responsibility to “connect the metaphorical dots of injury-in-fact,” and
 2   he has failed to do so. See Strojnik v. HPTRI Corp., No. CV-20-01868-PHX-SPL, 2020
 3   WL 6827765, at *2 (D. Ariz. Nov. 20, 2020).
 4          The Court acknowledges that the Ninth Circuit has recently reiterated that the
 5   standard for alleging standing under the ADA is not particularly demanding. See Whitaker
 6   v. Tesla Motors, Inc., 985 F.3d 1173, 1179 (9th Cir. 2021). But it demands more than what
 7   Strojnik alleged here.
 8          Whitaker involved a plaintiff who was “a quadriplegic who use[d] a wheelchair for
 9   mobility.” Id. at 1074. The Court noted that “Whitaker’s complaint allege[d] that he use[d]
10   a wheelchair for mobility, that he visited the defendant’s premises, that he personally
11   encountered a barrier related to his disability—inaccessible service counters—and that the
12   barrier deters him from returning.” Id. at 1079. The Court held that “[t]hese allegations are
13   sufficient to establish injury-in-fact for purposes of standing.” Id.
14          In so holding, the Ninth Circuit distinguished Chapman, where the plaintiff
15   “attached an accessibility survey to his complaint that identified multiple ADA barriers
16   that he claimed ‘denied him access to the [s]tore [at issue], or which he [sought] to remove
17   on behalf of others under related state statutes.’” Id. (quoting Chapman, 631 F.3d at 954).
18   The Whitaker Court noted that the plaintiff in Chapman did not sufficiently allege standing
19   because the “survey did not connect the barriers to Chapman’s disability or indicate which
20   barrier or barriers he had personally encountered.” Id.
21          The Court finds this case more analogous to Chapman than Whitaker. Strojnik’s
22   complaint alleges that his various disabilities “affect” certain body systems and “limit”
23   major life activities without describing what those effects or limitations are. (Doc. 1-3 at
24   12). He similarly alleges that he requires the use of a wheelchair when his impairments are
25   in an “unmitigated, active state,” but does not indicate the frequency with which this occurs
26   or whether he required a wheelchair on the day he visited the Hotel. (Id. at 14). Absent any
27   meaningful relation between the alleged ADA violations and his disabilities, Strojnik’s
28   complaint is no more than a slightly-dressed-up survey of Defendants’ alleged ADA


                                                  -5-
       Case 2:20-cv-02289-JAT Document 17 Filed 02/26/21 Page 6 of 7



 1   violations. Accordingly, Strojnik has failed to allege Article III standing as it relates to the
 2   physical barriers at the Hotel.
 3          b.     The Website
 4          Turning next to Defendants’ website, Strojnik’s complaint includes a table from the
 5   website describing the available and unavailable accommodations at the Hotel. (Doc. 1-3
 6   at 18–19). Strojnik alleges that the website “fail[s] to identify and describe accessible
 7   features and guest rooms offered through its reservations service in sufficient detail to
 8   permit [him] to assess independently whether Defendant’s Hotel or guest room meet [his]
 9   accessibility needs.” (Id. at 18). But this allegation “merely parrots the cited regulation and
10   does not identify what accessibility features Mr. Strojnik claims are required to
11   accommodate his disability, or state that those specific features were not described on the
12   website[].” See Strojnik v. R.F. Weichert V, Inc., No. 20-CV-00354-VKD, 2021 WL
13   242912, at *4 (N.D. Cal. Jan. 25, 2021) (collecting cases in which “[s]imilarly vague and
14   conclusory allegations have been found insufficient to support Mr. Strojnik’s standing”).
15   Accordingly, Strojnik has failed to allege Article III standing as it relates to the website.
16          c.     Remand
17          Having concluded that the Court does not have jurisdiction over Strojnik’s ADA
18   claim, the Court will remand the case to the Maricopa County Superior Court. Strojnik
19   lacks standing to proceed in this Court, and this Court consequently has no authority to
20   retain jurisdiction over his state law claims. See Scott v. Pasadena Unified Sch. Dist., 306
21   F.3d 646, 664 (9th Cir. 2002) (citing 28 U.S.C. § 1367(a)). Further, the Court finds that
22   granting Strojnik leave to amend the complaint would be futile. See B&L Motels Inc., 2020
23   WL 7350897, at *4 n.2 (“Given Strojnik’s failure to cure almost identical standing defects
24   in prior complaints, despite numerous opportunities to do so, the Court can only conclude
25   that amendment would be futile.”).
26
27
28


                                                  -6-
       Case 2:20-cv-02289-JAT Document 17 Filed 02/26/21 Page 7 of 7



 1   IV.   CONCLUSION
 2         For the foregoing reasons,
 3         IT IS ORDERED that Clerk of Court shall remand this case to the Maricopa
 4   County Superior Court and terminate the case.
 5         IT IS FURTHER ORDERED that Strojnik’s motion to remand (Doc. 12) is
 6   DENIED AS MOOT.
 7         IT IS FURTHER ORDERED that upon remand, Defendants’ motions to dismiss
 8   (Doc. 14 and Doc. 15) shall remain pending before the Superior Court.
 9         Dated this 25th day of February, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -7-
